DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12,13,15,18,20-26,28-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art e.g. U.S. Patent Application Publication Number 2012/0228695 A1 to Toh et al. “Toh” teaches a method (FIG. 9A-9F) of fabricating a semiconductor device, comprising: 
forming a first well (603, ¶ [0042]) and a second well (601) in a substrate, wherein the first well (603) and the second well (601) are doped with different types of dopants (p and n respectively); 
forming a dummy gate (901, ¶ [0042]) partially over the first well and partially over the second well, wherein the dummy gate comprises a dummy gate stack (two layers as pictured); 
forming a (dummy) silicon gate (903, ¶ [0042]) over the second well (601), wherein the silicon gate (903) comprises a silicon stack, and a gap is between the dummy gate and the silicon gate (as pictured); 
forming a source region (905, ¶ [0043]) and a drain region (907) respectively in the first well (603) and the second well (601), wherein the source region (905) and the drain region (907) are doped with a same type of dopants; and 
replacing the dummy gate stack (901) with a metal gate stack (Fig. 9D-9F layers 917 and 921, ¶ [0045]), as discussed previously.
et al. “Satoh” teaches wherein a dummy silicon gate (13) may be made of a polysilicon film (¶ [0060],[0070]), as discussed previously.
However, prior art fails to reasonably teach or suggest wherein replacing the dummy gate stack with a metal gate stack comprises:
disposing a hard mask covering the poly gate;
removing the dummy gate stack to form a trench;
filling the trench with materials of the metal gate stack while the hard mask remains covering the poly gate;
performing a first planarization process to the materials of the metal gate stack, such that the hard mask is exposed;
removing the hard mask after performing the first planarization process; and
performing a second planarization process after removing the hard mask, such that a top surface of the metal gate stack is coplanar with the top surface of the poly gate, together with all of the other limitations of claim 12 as claimed.  Claims 12,15,18,20 are allowable in virtue of depending upon and including all of the limitations of allowable claim 12.
Prior art e.g. U.S. Patent Application Publication Number 2011/0193161 A1 to Zhu et al. teaches a method of fabricating (Figs. 1-8) a semiconductor device (Fig. 9), comprising: 
forming (Fig. 2) a first isolation structure (50, ¶ [0016]) and a second isolation structure (51) in a substrate (45), wherein a portion of the substrate (45) extends (as pictured) from the first isolation structure (50) to the second isolation structure (51); 
forming (Fig. 2) a first dummy gate structure (70 comprising 80, 90, 100, ¶ [0017]-[0018]) and a second dummy gate structure (71 comprising 81, 91, 101) over the portion of the substrate (45); 

forming (Fig. 5) a resist protection layer (140, ¶ [0023]) over the first (70) and second (71) dummy gate structures, wherein the resist protection layer (140) extends from the first dummy gate structure (70) to the second dummy gate structure (71); and 
after forming the resist protection layer, replacing (Fig. 8,9) the first dummy gate structure (71) with a metal gate structure (220, ¶ [0029]), as discussed previously.
However, prior art fails to reasonably teach or suggest, after forming the resist protection layer, forming a hard mask over the second dummy gate structure, wherein the hard mask covers the second dummy gate structure but exposed the first dummy gate structure, and the hard mask is in contact with the resist protection layer, together with all of the other limitations of claim 21 as claimed.  Claims 22-25,32-36 are allowable in virtue of depending upon and including all of the limitations of allowable claim 21.
Prior art e.g. U.S. Patent Application Publication Number 2017/0250277 A1 to Wu et al. teaches a method of fabricating a semiconductor device, comprising: 
forming (e.g. FIG. 7) a first gate structure (120b, ¶ [0023]), a second gate structure (122b, ¶ [0024]), a third gate structure (124b), and a fourth gate structure (126b) over a substrate, wherein the second (122b) and third (124b) gate structures are between the first (120b) and fourth (126b) gate structures; 
forming a first source region (112a, ¶ [0030]), a second source region (112b), and a drain region (114) in the substrate such that the first (120b) and second (126b) gate structures are between the first 
Toh teaches (FIG. 9A) wherein both a first gate structure (901) and a second gate structure (903) are dummy gate structures (i.e. removed in FIG. 9D and replaced with metal in FIG. 9F), a discussed previously, and Satoh teaches (e.g. FIG. 3H) forming a hard mask (R2) to cover a drain region (11Ds) and a second dummy gate structure (portion under Ld) but not a first dummy gate structure (exposed portion of 13Gs removed to form opening in FIG. 3I), and after forming the hard mask, replacing (FIG. 3I opening 14V is filled with FIG. 3J material 13G1) the first dummy gate structure with metal gate, as discussed previously.
However, prior art fails to reasonably teach or suggest forming a resist protection layer between the first and second dummy gate structures together with the limitations of claim 26 as claimed.  Claims 28-30 are allowable in virtue of depending upon and including all of the limitations of allowable claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric A. Ward/Primary Examiner, Art Unit 2891